DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 1 at line 16 states “when defining complex inclusions”, however the scope resulting from the use of the term ‘when’ is unclear.  Does the claim require complex inclusions, or are they optional such that only ‘when’ they are defined they are subsequently subjected to the additionally claimed requirements?  For purposes of examination claim 1 will be interpreted to require the presence complex inclusions including oxides.
	Claim 1 at line 16 states “complex inclusions including oxides and having a long axis of 1µm or more as complex inclusions (A)”, however the scope of the claimed complex inclusions 
or do applicants intend to require the presence of complex inclusions and including a subset defined as complex inclusions (A) which may be oxides and those oxides having a long axis of 1µm or more?  For purposes of examination the steel will be considered to require complex inclusions which include oxides, and also define ‘complex inclusions (A)’ as complex inclusions which encompass any complex inclusion, irrespective of composition, but have a long axis of 1µm or more.
	Claims 2-8 are rejected for depending directly or indirectly form claim 1 but are not in and of themselves found to be indefinite.

Claim Interpretation
	In order to further support clarity of the present claims complex inclusions (B) are understood to be a sub-set of and fully encompassed by complex inclusions (A).  Further the claims limit complex inclusions (B), such that complex inclusions within complex inclusions (B) which have a long axis of 2µm or more and 15µm or less, must be present at a number density of 2/mm2 or more and 20/mm2 or less.

Allowable Subject Matter
Claim 1, and thereby claims 2-8, would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.

    PNG
    media_image1.png
    53
    227
    media_image1.png
    Greyscale
	The prior art does not teach or suggest  a ferritic stainless steel with excellent ridging resistance having a composition comprising, by mass%, C: 0.001 to 0.010%, Si: 0.30% or less, 2 or more and 20/mm2 or less:  
 A1203+MgO > 75% (Formula 3)
Number of complex inclusions (B)/Number of complex inclusions (A)>0.70 ... (Formula 4) BIRCH, STEWART, KOLASCH & BIRCH, LLPMSW/MSW/tanApplication No.: NEWDocket No.: 0210-0552PUS1 Page 3 of 6,
where, in (Formula 1) to (Formula 3), A1203, MgO, and CaO indicate the respective mass% in the oxides.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM C KRUPICKA whose telephone number is (571)270-7086. The examiner can normally be reached Monday-Friday 8-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Adam Krupicka/Primary Examiner, Art Unit 1784